


Exhibit 10.2

PERFICIENT INC.
INVESTOR RIGHTS AGREEMENT

        THIS INVESTOR RIGHTS AGREEMENT (the "Agreement") is entered into as of
January 7, 2002, by and among Perficient, Inc., a Delaware corporation (the
"Company"), and the holders of the Company's Series A Preferred Stock (the
"Series A Preferred Stock") set forth on Exhibit A hereto. All of the holders of
the Series A Preferred Stock shall be referred to hereinafter as the "Investors"
and each individually as an "Investor."

RECITALS

        WHEREAS, the Company and each of the Investors have entered into that
certain Convertible Preferred Stock Purchase Agreement, dated as of the date
hereof, pursuant to which the Investors have purchased an aggregate of up to
2,200,000 shares of Series A Preferred Stock and warrants to purchase up to
1,100,000 shares of Common Stock of the Company (the Purchase Agreement");

        WHEREAS, the Investors requested that the Company extend to them
registration rights, information rights and other rights as set forth below as a
condition of purchasing the shares of Series A Preferred Stock;

        NOW, THEREFORE, in consideration of the mutual promises,
representations, warranties, covenants and conditions set forth in this
Agreement and the investment of the Investors in the Series A Preferred Stock,
the parties mutually agree as follows:

SECTION 1. GENERAL

        1.1  Definitions. As used in this Agreement the following terms shall
have the following respective meanings:

        "Common Stock" means common stock of the Company, par value $.001.

        "Exchange Act" means the Securities Exchange Act of 1934, as amended.

        "Form S-3" means such form under the Securities Act as in effect on the
date hereof or any successor registration form under the Securities Act
subsequently adopted by the SEC which permits inclusion or incorporation of
substantial information by reference to other documents filed by the Company
with the SEC.

        "Holder" means any person owning of record Registrable Securities that
have not been sold to the public or any assignee of record of such Registrable
Securities in accordance with Section 2.7 hereof.

        "Register," "registered," and "registration" refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act, and the declaration or ordering of effectiveness of such
registration statement or document by the SEC.

        "Registrable Securities" means (a) Common Stock of the Company issued or
issuable upon conversion of the Shares; (b) Common Stock of the Company issued
or issuable upon exercise of the Warrants; and (c) any Common Stock of the
Company issued as (or issuable upon the conversion or exercise of any warrant,
right or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, such above described
securities. Notwithstanding the foregoing, Registrable Securities shall not
include any securities sold by a person to the public pursuant to a registration
statement or Rule 144 or sold in a private transaction in which the transferor's
rights under Section 2 of this Agreement are not assigned.

        "Registrable Securities then outstanding" shall be the number of shares
determined by calculating the total number of shares of the Company's Common
Stock that are Registrable

--------------------------------------------------------------------------------




Securities and either (a) are then issued and outstanding or (b) are issuable
pursuant to then exercisable or convertible securities.

        "Registration Expenses" shall mean all expenses incurred by the Company
in complying with Sections 2.2, 2.3 and 2.4 hereof, including, without
limitation, all registration and filing fees, printing expenses, fees and
disbursements of counsel for the Company, reasonable fees and disbursements of a
single special counsel for the Holders, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but excluding the compensation of regular employees of the Company which shall
be paid in any event by the Company).

        "SEC" or "Commission" means the Securities and Exchange Commission.

        "Securities Act" shall mean the Securities Act of 1933, as amended.

        "Selling Expenses" shall mean all underwriting discounts and selling
commissions applicable to a sale.

        "Shares" shall mean the Company's Series A Preferred Stock owned by the
Investors listed on Exhibit A hereto and their permitted assigns.

        "Warrants" shall mean the Stock Purchase Warrants to purchase initially
one share of Common Stock at a price of $2.00 per share, issued in connection
with the sale of the Series A Preferred Stock.

SECTION 2. REGISTRATION; RESTRICTIONS ON TRANSFER

2.1    Restrictions on Transfer.

        (a)  Each certificate representing Shares or Registrable Securities
shall (unless otherwise permitted by the provisions of the Agreement) be stamped
or otherwise imprinted with a legend substantially similar to the following (in
addition to any legend required under applicable state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE "ACT") AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR
UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.

        (b)  The Company shall be obligated to reissue promptly unlegended
certificates at the request of any holder thereof if the holder shall have
obtained an opinion of counsel (which counsel may be counsel to the Company)
reasonably acceptable to the Company to the effect that the securities proposed
to be unlegended may lawfully be so disposed of without registration,
qualification or legend.

        (c)  Any legend endorsed on an instrument pursuant to applicable state
securities laws and the stop transfer instructions with respect to such
securities shall be removed upon receipt by the Company of an order of the
appropriate blue sky authority authorizing such removal.

2

--------------------------------------------------------------------------------




2.2    Automatic Registration.

          (i)  (a) Subject to the conditions of this Section 2.2, the Company
shall, within 15 days of the Special Meeting of Stockholders of the Company (the
"Special Meeting") at which the issuance of Common Sock upon the conversion of
the Shares (the "Issuance") is approved by the Stockholders of the Company, give
notice to all Holders. The Holders shall have the right, by giving written
notice to the Company within 10 days after their receipt of the Company's
notice, to elect to have included in a Registration Statement on Form S-3 to be
filed by the Company such of their Registrable Securities as such Holders may
request in such notice of election, and the Company shall file, within 30 days
of the Special Meeting, a registration statement covering the resale of all
Registrable Securities that the Holders request to be registered in such notice
of election. The Company shall not be required to effect a registration pursuant
to this Section 2.2:prior to the date that is 30 days following the Special
Meeting; or

        (ii)  if the Company shall furnish to the Holders a certificate signed
by the Chairman of the Board stating that in the good faith judgment of the
Board of Directors, it would be seriously detrimental to the Company and its
stockholders for such registration statement to be effected at such time, in
which event the Company shall have the right to defer such filing for a period
of not more than ninety (90) days after the date of the Special Meeting.

        2.3    Expenses of Registration.    Except as specifically provided
herein, all Registration Expenses incurred in connection with the registration,
qualification or compliance pursuant to Section 2.2 herein shall be borne by the
Company. All Selling Expenses incurred in connection with the registrations
hereunder, shall be borne by the Holdersselling the securities, as the case may
be. Notwithstanding the foregoing, the Holders shall be solely responsible for
the fees and expenses of any counsel retained by the individual Holders in
connection with such registration and any transfer taxes or Selling Expenses
incurred by the Holders in connection therewith.

        2.4    Obligations of the Company.    In connection with the
registration of Registrable Securities pursuant to Section 2.2 hereunder, the
Company shall:

        (a)  Use its best effots to cause such registration statement and shall
keep such registration statement effective until the Holder or Holders have
completed the distribution thereof.

        (b)  Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for the period set forth in paragraph (a) above,
including such amendments and supplements as may be necessary for the Holders to
sell their Registrable Shares in an underwritten offering.

        (c)  Furnish to the Holders such number of copies of a prospectus,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as they may reasonably request in order
to facilitate the disposition of Registrable Securities owned by them.

        (d)  Use its best efforts to register and qualify the securities covered
by such registration statement under such other securities or Blue Sky laws of
such jurisdictions as shall be reasonably requested by the Holders; provided
that, the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions.

        (e)  In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering, and otherwise cooperate
with the Holders as requested in connection with such

3

--------------------------------------------------------------------------------




offering, including, without limitation causing its Chief Executive Officer and
Chief Financial Officer to participate in a "road show" in connection with such
underwritten offering.

        (f)    Notify each Holder of Registrable Securities covered by such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing.

        (g)  Use its best efforts to furnish, on the date that such Registrable
Securities are delivered to the underwriters for sale, if such securities are
being sold through underwriters, (i) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, and (ii) a letter dated as of such
date, from the independent certified public accountants of the Company, in form
and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering addressed to the
underwriters.

        (h)  Cause the Registrable Securities to be listed or included on each
securities exchange on which similar securities are then listed or included.

        2.5    Furnishing Information.    It shall be a condition precedent to
the obligations of the Company to take any action pursuant to Section 2.2, that
the selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities and such other information as shall be required
to effect the registration of their Registrable Securities and otherwise comply
with the Securities Act.

        2.6    Indemnification.    In the event any Registrable Securities are
included in a registration statement under Section 2.2:

        (a)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder and the partners, officers, directors and stockholders of
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Securities Act or the Exchange Act, against any losses, claims,
damages, or liabilities (joint or several) to which they may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a "Violation") by the Company: (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, (ii) the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary to make the statements therein not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law in
connection with the offering covered by such registration statement. The Company
will pay as incurred to each such Holder, partner, officer, director,
stockholder, underwriter or controlling person any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability or action arising from or related to a
Violation (subject to recoupment if this indemnification is determined to be
inapplicable); provided however, that the indemnity agreement contained in this
Section 2.6(a) shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Company, which consent shall not be unreasonably withheld, nor
shall the Company be liable in

4

--------------------------------------------------------------------------------

any such case for any such loss, claim, damage, liability or action to the
extent that it arises out of or is based upon a Violation which occurs in
reliance upon and in conformity with written information furnished expressly for
use in connection with such registration by such Holder, partner, officer,
director, stockholder, underwriter or controlling person of such Holder.

        (b)  To the extent permitted by law, each Holder will, if Registrable
Securities held by such Holder are included in the securities as to which such
registration, qualification or compliance is being effected, severally and not
jointly, indemnify and hold harmless the Company, each of its directors, its
officers and each person, if any, who controls the Company within the meaning of
the Securities Act, any underwriter and any other Holder selling securities
under such registration statement or any of such other Holder's partners,
directors, officers or stockholders or any person who controls such Holder,
against any losses, claims, damages or liabilities to which the Company or any
such person may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder under an instrument duly executed by such Holder and
stated to be specifically for use in connection with such registration; and each
such Holder will pay as incurred any legal or other expenses reasonably incurred
by the Company or any such person in connection with investigating or defending
any such loss, claim, damage, liability or action if it is judicially determined
that there was such a Violation; provided, however, that the indemnity agreement
contained in this Section 2.6(b) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability or action if such settlement is
effected without the consent of the Holder, which consent shall not be
unreasonably withheld; provided further, that in no event shall any indemnity
under this Section 2.6 exceed the net proceeds from the offering received by
such Holder.

        (c)  Promptly after receipt by an indemnified party under this
Section 2.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 2.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if materially prejudicial to its ability to
defend such action, shall relieve such indemnifying party of any liability to
the indemnified party under this Section 2.6, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 2.6.

        (d)  If the indemnification provided for in this Section 2.6 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations. The relative

5

--------------------------------------------------------------------------------




fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties' relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by a Holder hereunder exceed
the net proceeds from the offering received by such Holder.

        (e)  The obligations of the Company and Holders under this Section 2.6
shall survive completion of any offering of Registrable Securities in a
registration statement and the termination of this Agreement. No indemnifying
party, in the defense of any such claim or litigation, shall, except with the
consent of each indemnified party, consent to entry of any judgment or enter
into any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such indemnified party of a release from
all liability in respect to such claim or litigation.

        2.7    Assignment of Registration Rights.    The right to cause the
Company to register Registrable Securities pursuant to this Section 2 may be
assigned by a Holder to a transferee or assignee of Registrable Securities which
(a) is a subsidiary, parent, general partner, limited partner, retired partner,
member, retired member or affiliate of a Holder, (b) is a Holder's immediate
family member or trust for the benefit of an individual Holder or immediate
family members, or (c) acquires at least 50,000 shares of Registrable Securities
(as adjusted for stock splits, combinations and similar events); provided,
however, (i) the transferor shall, within ten (10) days after such transfer,
furnish to the Company written notice of the name and address of such transferee
or assignee and the securities with respect to which such registration rights
are being assigned and (ii) such transferee shall agree to be subject to all
restrictions set forth in this Agreement by executing a counterpart signature
page hereto (which shall not be deemed to be an amendment hereto).

        2.8    Amendment of Registration Rights.    Any provision of this
Section 2 may be amended and the observance thereof may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Holders of
at least a majority of the Registrable Securities then outstanding. Any
amendment or waiver effected in accordance with this Section 2.8 shall be
binding upon each Holder and the Company. By acceptance of any benefits under
this Section 2, Holders of Registrable Securities hereby agree to be bound by
the provisions hereunder.

        2.9    "Market Stand-Off" Agreement.    Each Holder hereby agrees that
such Holder shall not sell or otherwise transfer or dispose of any Common Stock
(or other securities) of the Company held by such Holder (other than those
included in the registration) for a period specified by the representative of
the underwriters of Common Stock (or other securities) of the Company, if any,
not to exceed one hundred eighty (180) days following the effective date of a
registration statement of the Company filed under the Securities Act in
connection with a firm commitment underwritten public offering; provided that
all officers and directors of the Company and each holder of of at least 1% of
the Company's voting securities enter into similar agreements.Each Holder agrees
to execute and deliver such other agreements as may be reasonably requested by
the Company or the underwriter which are consistent with the foregoing or which
are necessary to give further effect thereto. The provisions of this Section 2.9
shall not apply to any registration statement related solely to securities
offered under any employee benefit plan, including any registration statement
filed on Form S-8 and similar or successor forms, or any registration statement
relating to a transaction subject to Rule 145 under the Securities Act and filed
on Form S-4 and similar or successor forms.

        2.10    Rule 144 Reporting.    With a view to making available to the
Holders the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public

6

--------------------------------------------------------------------------------


without registration under Rule 144 or any similar or analogous rule, the
Company agrees to use its best efforts to file with the SEC, in a timely manner,
all reports and other documents required to be filed by the Company under the
Exchange Act and to furnish each Holder, upon request, a written statement as to
its compliance with such requirements and such other reports and documents as
the Holder may reasonably request in availing itself of any rule or regulation
of the SEC allowing it to sell any Registrable Securities without registration.

SECTION 3. COVENANTS OF THE COMPANY

3.1    Basic Financial Information and Reporting.

        (a)  The Company will maintain true books and records of account in
which full and correct entries will be made of all its business transactions
pursuant to a system of accounting established and administered in accordance
with generally accepted accounting principles consistently applied, and will set
aside on its books all such proper accruals and reserves as shall be required
under generally accepted accounting principles consistently applied.

        (b)  Within 90 days after the end of each fiscal year of the Company,
the Company will furnish each Holder a balance sheet of the Company, as at the
end of such fiscal year, and a statement of income and a statement of cash flows
of the Company, for such year, all prepared in accordance with generally
accepted accounting principles consistently applied.

        (c)  If the following information is not made available generally by the
Company in filings with the SEC, the Company will furnish each Holder within
45 days after the end of the first three quarterly accounting periods in each
fiscal year, a balance sheet of the Company as of the end of each such quarterly
period, and statements of income, cash flows and stockholders equity of the
Company for such period and for the current fiscal year to date, prepared in
accordance with GAAP, with the exception that no notes need be attached and year
end audit adjustments may not have been made.

        (d)  Upon the request of an Investor who beneficially owns in excess of
250,000 Shares, the Company will furnish to such Investor, prior to the
beginning of a fiscal year an annual budget and operating plans for such fiscal
year (and if so requested, any subsequent revisions thereto)

        3.2    Inspection Rights.    Each Holder shall have the right to visit
and inspect any of the properties of the Company or any of its subsidiaries, and
to discuss the affairs, finances and accounts of the Company or any of its
subsidiaries with its officers, and to review such information as is reasonably
requested all at such reasonable times and as often as may be reasonably
requested; provided, however, that the Company shall not be obligated under this
Section with respect to a competitor of the Company or with respect to
information which the Board of Directors determines in good faith is
confidential and should not, therefore, be disclosed.

        3.3    Confidentiality of Records.    Each Holder agrees to use, and to
use its best efforts to insure that its authorized representatives use, the same
degree of care as such Holder uses to protect its own confidential information
to keep confidential any information furnished to it which the Company
identifies in writing as being confidential or proprietary (so long as such
information is not in the public domain), except that such Holder may disclose
such proprietary or confidential information to any partner, subsidiary or
parent of such Holder for the purpose of evaluating its investment in the
Company as long as such partner, subsidiary or parent is advised of, and agrees
to comply with, the confidentiality provisions of this Section 3.3 Reservation
of Common Stock. The Company will at all times reserve and keep available such
number of shares of Common Stock as is issuable upon the conversion of the
Series A Preferred Stock and the exercise of the Warrants.

7

--------------------------------------------------------------------------------


        3.4    Indemnification with respect to Holders; Advancement.    Subject
to Section 2.6 hereof, the Company hereby agrees to hold harmless and indemnify
the Holders, the Holders' direct and indirect subsidiaries, affiliated entities
and corporations, and each of their partners, officers, directors, employees,
stockholders, agents, and representatives (collectively, referred to as the
"Holder Indemnitees") against any and all expenses (including attorneys' fees),
damages, judgments, fines, amounts paid in settlements, or any other amounts
that an Holder Indemnitee incurs as a result of any claim or claims made against
him or it in connection with any threatened, pending or completed action, suit,
arbitration, investigation or other proceeding arising out of, or relating to
the compliance by the Company of its obligations under this Agreement.

        The Company's indemnity obligations set forth above are subject to the
Holders providing prompt written notice of a claim. The Company shall control
the defense of any such action and, at its discretion, may enter into a
stipulation of discontinuance or settlement thereof; provided that the Company
may not discontinue any action or settle any claim in a manner that does not
unconditionally release the Holders without the Holders' prior written approval.
The Holders shall, at the Company's expense and reasonable request, cooperate
with the Company in any such defense and shall make available to the Company at
the Company's expense all those persons, documents (excluding attorney/client or
attorney work product materials) reasonably required by the Company in the
defense of any such action. The Holders may, at their expense, assist in such
defense.

        The Company's liability to any Holder Indemnitee under this section
shall be limited to the amount received by the Company from such Holder
Indemnitee, and the Company's aggregate cumulative liability under this Section
shall be limited to the amount received by the Company pursuant to the
transactions contemplated by this Agreement.

        3.5    Election of Director.    Immediately following the Closing under
the Purchase Agreement, notwithstanding that the condition for the release from
escrow of the Shares has not been satisfied, and continuing until the Shares are
released to the Investors or the Company, the Investors shall have the right to
designate to the Board of Directors one member who shall be elected by the Board
of Directors to fill a vacancy created therein substantially in accordance with
the terms of the Certificate of Designation as if the Shares were outstanding.

SECTION 4. MISCELLANEOUS

        4.1    Governing Law.    This Agreement shall be governed by and
construed under the laws of the State of Delaware as applied to agreements among
Delaware residents entered into and to be performed entirely within Delaware.

        4.2    Survival.    Except as expressly provided herein, the
representations, warranties, covenants, and agreements made herein shall survive
any investigation made by any Holder and the closing of the transactions
contemplated hereby. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.

        4.3    Successors and Assigns.    Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto and shall inure to the benefit of and be enforceable by each
person who shall be a holder of Registrable Securities from time to time;
provided, however, that prior to the receipt by the Company of adequate written
notice of the transfer of any Registrable Securities specifying the full name
and address of the transferee, the Company may deem and treat the person listed
as the holder of such shares in its records as the absolute owner and holder of
such shares for all purposes, including the payment of dividends.

8

--------------------------------------------------------------------------------


        4.4    Entire Agreement.    This Agreement, the Exhibits and Schedules
hereto, the Series A Preferred Stock Purchase Agreement between each of the
Holders and the Company and the other documents delivered pursuant thereto
constitute the full and entire understanding and agreement between the parties
with regard to the subjects hereof and no party shall be liable or bound to any
other in any manner by any representations, warranties, covenants and agreements
except as specifically set forth herein and therein.

        4.5    Severability.    In case any provision of the Agreement shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.

        4.6    Amendment and Waiver.    

        (a)  Except as otherwise expressly provided, this Agreement may be
amended or modified only upon the consent of (i) the Company, and (ii) the
holders of at least a majority of the Series A Preferred Stock.

        (b)  Except as otherwise expressly provided, the obligations of the
Company and the rights of the Holders under this Agreement may be waived only
with the consent of the holders of at least a majority of the Series A Preferred
Stock.

        4.7    Delays or Omissions.    It is agreed that no delay or omission to
exercise any right, power, or remedy accruing to any Holder, upon any breach,
default or noncompliance of the Company under this Agreement shall impair any
such right, power, or remedy, nor shall it be construed to be a waiver of any
such breach, default or noncompliance, or any acquiescence therein, or of any
similar breach, default or noncompliance thereafter occurring. It is further
agreed that any waiver, permit, consent, or approval of any kind or character on
any Holder's part of any breach, default or noncompliance under the Agreement or
any waiver on such Holder's part of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement, by law, or otherwise afforded to Holders, shall be cumulative and not
alternative.

        4.8    Notices and Consents.    All notices and consents required or
permitted hereunder must be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
facsimile if sent during normal business hours of the recipient; if not, then on
the next business day, (c) five days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one business
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent to the party to be notified at the address as set forth on the
signature pages hereof or Exhibit A hereto or at such other address as such
party may designate by ten (10) days advance written notice to the other parties
hereto.

        4.9    Titles and Subtitles.    The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

        4.10    Attorneys' Fees.    In the event that any suit or action is
instituted to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.

        4.11    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

9

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed this INVESTOR
RIGHTS AGREEMENT as of the date set forth in the first paragraph hereof.

    PERFICIENT, INC.
 
 
By:
/s/  JOHN T. MCDONALD      

--------------------------------------------------------------------------------

    Name: John T. McDonald     Title: Chief Executive Officer
 
 


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

(Address)

10

--------------------------------------------------------------------------------

INVESTORS:

Exhibit A

Investor


--------------------------------------------------------------------------------

  Number of Shares of Series A
Preferred Stock

--------------------------------------------------------------------------------

Daniel Hilliard   20,000 Hilliard Limited Partnership   10,000 Daniel Hilliard
TTEE Flint Trust Amended 6/19/98 UA DTD 12/20/97 FBO Wallace J Hilliard  
100,000 Julie A. Maccoux & Neal J. Maccoux JT TEN   12,000 Andrew Hilliard  
20,000 Hilliard Family Foundation Inc.   12,000 Daniel Hilliard TTEE Wallace J.
Hilliard Irrevocable Trust UA DTD 10/25/99   5,000 Paul Hilliard   10,000 Chris
Cline   10,000 Richard Chernick   5,000 Frederick Seipp   5,000
Watershed-Perficient, LLC   625,000 WWC Capital Fund, L.P.   600,000 Samuel J.
Fatigato   50,000 John T. McDonald   100,000 Eric Simone   50,000 Jalak
Investments BV   250,000

11

--------------------------------------------------------------------------------
